888 So. 2d 169 (2004)
John G. GIVENS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Duct Shop Inc., Appellees.
No. 3D04-96.
District Court of Appeal of Florida, Third District.
December 8, 2004.
John G. Givens, in proper person.
Louis A. Gutierrez (Tallahassee), for Unemployment Appeals Commission.
Before SCHWARTZ, C.J., and COPE and GREEN, JJ.
PER CURIAM.
The appellant was denied unemployment compensation benefits on the basis of the finding below that he had been discharged for misconduct, section 443.036(29), Florida Statutes (2004), because he obdurately refused, contrary to the direct orders of his supervisor, to operate a forklift which was a part of his job assignment. We affirm. See Citrus Central v. Detwiler, 368 So. 2d 81, 83 (Fla. 4th DCA 1979)("We rule that flagrant and intentional disobedience to a valid work order by a superior on the job should indeed be characterized as misconduct on the job...."); Boyd v. Ikon Office Solutions, Inc., 743 So. 2d 1152 (Fla. 3d DCA 1999); Kraft, Inc. v. Unemployment Appeals Commission, 478 So. 2d 1183 (Fla. 2d DCA 1985); Hines v. Department of Labor and Employment Sec., 455 So. 2d 1104 (Fla. 3d DCA 1984).